OPINION — AG — ** OPEN MEETING LAWS — PUBLIC RECORDS — MUNICIPALITIES ** (1) THE OPEN MEETING ACT, 25 O.S. 301 [25-301] ET SEQ., APPLIES TO MEETING OF THE OFFICERS OF A NON PROFIT CORPORATION OPERATING PUBLIC PROPERTY UNDER CONTRACT WITH A MUNICIPALITY, WHERE MATTERS TO BE DISCUSSED OR TAKEN UP CONCERN THE ADMINISTRATION OF THE CONTRACT OR THE OPERATION, IMPROVEMENT OR MAINTENANCE OF SUCH PUBLIC PROPERTY;  (2) A MUNICIPALITY MAY NOT LAWFULLY DELEGATE TO A NON PROFIT CORPORATION ITS POWER TO MAKE IMPROVEMENTS TO OR CONTRACT FOR IMPROVEMENTS TO PUBLIC PROPERTY, UNLESS A CHARTER PROVISION EXPRESSLY PERMITS SUCH DELEGATION; (3) IN THE EVENT A MUNICIPAL CHARTER PROVISION PERMITS A MUNICIPALITY TO DELEGATE TO A NONPROFIT CORPORATION ITS POWER TO CONTRACT FOR IMPROVEMENTS TO PUBLIC PROPERTY, THE PROVISIONS OF THE PUBLIC COMPETITIVE BIDDING ACT OF 1974, 61 O.S. 101 [61-101] ET SEQ., MUST BE FOLLOWED BY THE NON PROFIT CORPORATION IN CONTRACTING FOR SUCH IMPROVEMENTS, PROVIDED THE MUNICIPALITY HAS NO CHARTER PROVISIONS DEALING WITH THE ADVERTISEMENT, BIDDING AND AWARDING OF CONTRACTS FOR PUBLIC IMPROVEMENTS. IF SUCH CHARTER PROVISIONS EXIST AND CONFLICT IN ANY WAY WITH REQUIREMENTS OF STATE COMPETITIVE BIDDING LAWS, THE APPLICABILITY OF THE STATE COMPETITIVE BIDDING LAWS, THE APPLICABILITY OF THE STATE LAWS DEPEND UPON A DETERMINATION OF WHETHER THE CONFLICTING CHARTER PROVISIONS CONCERN PURELY MUNICIPAL AFFAIRS OR AFFECT A WIDER STATE INTEREST. SUCH AN INQUIRY PRESENTS A QUESTION OF FACT. (4) WHERE A MUNICIPALITY HAS CONTRACTED WITH A NONPROFIT CORPORATION TO OPERATE PUBLIC PROPERTY, RECORDS PERTAINING TO THE OPERATION, MAINTENANCE OR IMPROVEMENT OF SUCH PROPERTY OR THE ***** ADMINISTRATION OR PERFORMANCE OF THE CONTRACT ARE PUBLIC RECORDS OPEN FOR PUBLIC INSPECTION, EVEN THOUGH SUCH RECORDS MAY BE KEPT AND MAINTAINED IN THE CUSTODY OF THE NO PROFIT CORPORATION. 51 O.S. 24 [51-24] (PUBLIC RECORDS, PUBLIC INSPECTION, MUNICIPAL CORPORATIONS OPEN MEETING) CITE: OPINION NO. 80-130, OPINION NO. 80-125 OPINION NO. 81-130, 25 O.S. 301 [25-301], 61 O.S. 101 [61-101] (PUBLIC TRUSTS) (FLOYD W. TAYLOR) == SEE OPINION NO. 88-590 (1988) == == SEE OPINION NO. 88-600 (1988) ==